Petition for Writ of Mandamus Denied and Opinion filed May 22, 2003








Petition for Writ of Mandamus Denied and Opinion filed
May 22, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00580-CV
____________
 
IN RE PAUL ANTHONY COUZAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 19, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
requests that we direct the judge of the 177th District Court of Harris County
to dismiss his appointed counsel and appoint new counsel.  Relator cites no
authority showing that mandamus relief is available for this purpose.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 22, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.